UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2011 RODOBO INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) [Missing Graphic Reference] Nevada 000-50340 75-2980786 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 380 Changjiang Road, Nangang District, Harbin, PRC, 150001 (Address of principal executive offices) Registrant’s telephone number, including area code: 011-86-451-82260522 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.REGULATION FD DISCLOSURE. On June 14, 2011, Rodobo International, Inc. (the “Company”) issued a press release updating its financial guidance for the third quarter ending June 30, 2011. The press release contains statements intended as “forward-looking statements,” all of which are subject to the cautionary statement about forward-looking statements set forth therein. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. The information contained in this Current Report on Form 8-K under Item 7.01, including Exhibit 99.1 hereto, has been “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section. The information in this Current Report under Item 7.01 shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. ExhibitNo. Description Press Release issued on June 14, 2011 Forward-Looking Statements This filing contains statements that are forward-looking within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward-looking statements are only predictions and are not guarantees of future performance.Investors are cautioned that any such forward-looking statements are and will be, as the case may be, subject to many risks, uncertainties, certain assumptions and factors relating to the operations and business environments of Rodobo International, Inc. and its subsidiaries that my cause the actual results of the companies to be materially different from any future results expressed or implied in such forward-looking statements.Although Rodobo International, Inc. believes that the expectations and assumptions reflected in the forward-looking statements are reasonable based on information currently available to its management, Rodobo International, Inc. cannot guarantee future results or events.Rodobo International, Inc. expressly disclaims a duty to update any of the forward-looking statement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Rodobo International, Inc. By: /s/Yanbin Wang Name:
